UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2012 A mutual fund that invests in common stocks of growth-oriented companies. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, For the first six months of 2012, your Fund generated a +5.67% net return. The top five performing investments were Monster Beverage Corp. (formerly Hansen Natural Corp.) at +54.5%, specializing in the global expansion of high quality, nonalcoholic energy drinks; D.R. Horton, Inc. at +45.8%, a well managed and leading home builder of near entry level homes across the country; Apple, Inc. at +44.2%; Alexion Pharmaceuticals, Inc. at +38.9%, specializing in rare or orphan drugs; and J.B. Hunt Transport Services, Inc. at +32.2%, a leading trucker with a strong business in full truck load containerized freight. While Eurozone issues and domestic political concerns here are still dominant in investor psychology, the U.S. economy is a haven of relative calm and strength, especially compared to Europe; we are still likely in the early stages of a long-lasting U.S. equity market upturn with sub-historical risk (low p/e ratios) and an above historical price risk to fixed income investments. The term “muddling through” is probably appropriate, but we don’t want to underestimate the real strength in the housing sector that we have seen recently which was absent in the earliest recovery phase of 2010 and 2011. Lower gas prices are an added catalyst to see the U.S. over the seasonal summer slowness. Each penny less charged at the pumps adds a billion dollars to the economy. The implied characteristics of this recovery are lean and sustainable with shallow cycles. It is also worth noting there is a bull market in the pro-growth policy initiatives by governments globally from Beijing to Berlin. It may just be that Merkel is on the doorstep of what Charlemagne, Bismark, WWI and WWII could not achieve – the unification of Europe; but this is still very early and problematic. Fortress America looks pretty good at the moment. Please do not hesitate to call if you have any questions. July 20, 2012 Sincerely, Robert P. Morse President Please see the following page for important information. -1- Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. The Price to Earnings (P/E) Ratios are calculated by dividing current price of the stock by the company’s estimated earnings per share for the current calendar year. Diversification does not assure a profit nor protect against loss in a declining market. The Wall Street Fund, Inc. is distributed by Quasar Distributors, LLC. -2- THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 99.3% Beverages – 2.6% Monster Beverage Corp. (a) $ Biotechnology – 5.1% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Building & Construction – 3.1% D.R. Horton, Inc. Chemicals – 4.1% Air Products & Chemicals, Inc. Celanese Corp. E.I. du Pont de Nemours &Co. Drugs – 2.6% Bristol Myers Squibb Co. Electrical Equipment – 1.0% Roper Industries, Inc. Energy – 7.2% Chevron Corp. Marathon Oil Corp. Whiting Petroleum Corp. (a) Williams Companies, Inc. Energy Equipment & Services – 3.8% Core Laboratories NV (b) Oil States International, Inc. (a) Financial Services – 4.9% American Express Co. Mastercard, Inc. The Blackstone Group LP Food Services – 0.6% Yum Brands, Inc. Health Care Services – 2.5% UnitedHealth Group, Inc. Insurance – 2.1% ACE Ltd. (b) Leisure – 1.0% Las Vegas Sands Corp. Machinery – 2.8% Caterpillar, Inc. Cummins, Inc. Media – 5.1% DIRECTV – Class A (a) Walt Disney Co. Office Equipment – 5.4% Apple, Inc. (a) EMC Corp. (a) Western Digital Corp. (a) Retail – 4.7% Macy’s, Inc. TJX Companies, Inc. Semiconductors – 6.5% Intel Corp. KLA-Tencor Corp. NXP Semiconductors NV (a) (b) Services – 13.3% Accenture PLC (b) Amazon.com, Inc. (a) Demand Media, Inc. (a) Google, Inc. (a) Priceline.com, Inc. (a) Rackspace Hosting, Inc. (a) United Parcel Service, Inc. Software – 4.4% Microsoft Corp. Oracle Corp. The accompanying notes are an integral part of these financial statements. -3- THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 99.3% (continued) Specialty Retail – 13.0% AutoZone, Inc. (a) $ Bed Bath & Beyond, Inc. (a) Coach, Inc. Home Depot, Inc. Lululemon Athletica, Inc. (a) Nike, Inc. – Class B VF Corp. Telecommunications – 0.6% Acme Packet, Inc. (a) Transportation – 2.9% J.B. Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $34,546,755) SHORT-TERM INVESTMENT – 2.8% Money Market Fund – 2.8% First American Prime Obligations Fund, Class Z, 0.071% (c) TOTAL SHORT-TERM INVESTMENT (Cost $1,189,151) TOTAL INVESTMENTS (Cost $35,735,906) – 102.1% Liabilities in Excess of Other Assets – (2.1)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a)Non-income producing security (b)Foreign Domiciled (c)Variable Rate Security – the rate shown is the annualized seven-day effective yield as of June 30, 2012 The accompanying notes are an integral part of these financial statements. -4- THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) ASSETS: Investments, at value (cost $35,735,906) $ Receivable for investment securities sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Payable for capital shares redeemed Investment advisory fee payable (Note 4) Shareholder servicing fee payable (Note 4) Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized loss on investments ) TOTAL NET ASSETS $ Shares outstanding (500,000,000 authorized, $0.0001 par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the six months ended June 30, 2012 (Unaudited) INVESTMENT INCOME: Dividend income $ Total investment income EXPENSES: Investment advisor fees (Note 4) Shareholder servicing fees (Note 4) Administration and fund accounting fees Transfer agent fees and expenses Federal and state registration fees Professional fees Directors’ fees and expenses Custody fees Insurance expense Reports to shareholders Miscellaneous expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investment transactions ) Change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. -5- THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the For the Six Months Year Ended Ended June 30, December 31, (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain (loss) on investment transactions ) Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS — — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 1.Organization The Wall Street Fund, Inc.(the “Fund”) is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company.The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Directors. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad categories: Level 1 – Quoted prices in active markets for identical securities. -6- THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2012 (Unaudited) Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The valuation levels are not necessarily an indication of the risk associated with investing in these investments.As of June 30, 2012, the Fund’s investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $
